 

 

 

EXHIBIT 10.9

 

FIRST CLOVER LEAF BANK

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

OF LISA M. FOWLER

 

 

 

 



 

 

 

Exhibit 10.9

 

FIRST CLOVER LEAF BANK

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

WITH LISA FOWLER

 

WHEREAS, First Clover Leaf Bank (the "Bank") entered into an employment
agreement (the "Agreement") with Lisa Fowler (the "Executive"), effective
January 1, 2008; and

 

WHEREAS, the title of the Executive has been changed from "Senior Vice President
Chief Lending Officer" to "Senior Vice President, Chief Credit Officer,"
effective September 24, 2013, and

 

WHEREAS, Section 13 of the Agreement provides that the Agreement may be modified
by an instrument in writing signed by the parties.

 

NOW THEREFORE, the Agreement is hereby amended as follows:

 

1.          The first sentence of Section 1 of the Agreement is hereby amended
to read as follows:

 

"Effective September 24, 2013, the Executive shall serve as the Senior Vice
President, Chief Credit Officer."

 

2.          Section 3(a) of the Agreement is hereby amended to add the following
at the end thereof:

 

"Effective as of January 1, 2013, the Executive's Base Salary is $163,446.40.

 

3.          The remainder of the Agreement shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the Bank has adopted this Amendment, on the date set forth
below.

 

    FIRST CLOVER LEAF BANK             September 24, 2013   By /s/ Gerry
Schuetzenhofer Date     Gerry Schuetzenhofer         Chairman of the Board      
    EXECUTIVE             September 24, 2013   /s/ Lisa Fowler Date   Lisa
Fowler  

 

 

 